Mr. Justice Mercuk
delivered the opinion of the Court, October 5th 1882.
*532It is a cardinal rule in the construction of a •will, that the intention of the testator shall govern, whenever that intention is clearly manifested, and is not in conflict with established principles of law: Findlay v. Riddle, 3 Binn. 149; Middleswarth’s Administrator v. Blackmore, 24 P. F. Smith 414; Schott’s Estate, 28 Id. 40. All mere technical rules of construction must give way to the plainly expressed intention of a testator if that intention be lawful. It is a rule of common sense as well as of law not to attempt to construe that which needs no construction : Reck’s Appeal, Id. 432. The popular meaning of a word is the best criterion of the intent of a testator: Hunter’s Estate, 6 Barr 97.
This contention is between the executors and testamentary trustees of Alexander J. Derbyshire on the one side, and the Contributors to the Pennsylvania Hospital on the other. The latter are the residuary devisees. The question is, whether the time has come which gives them a right to demand any portion of the sum so devised?
After disposing of certain sums of small amounts, the testator proceeds: “ I give, devise, and bequeath unto my executors hereinbefore named and the survivors and survivor of them, and the heirs, executors and assigns of such survivor, all the rest, residue and remainder of my estate real and personal, of which I may be seised and possessed, and to which I may be in any wise entitled at the time of my decease, and which I have not hereinbefore otherwise given, bequeathed and disposed of, with the appurtenances, to have and to hold the same unto my said executors and the survivors and survivor of them, and the heirs, executors, administrators, and assigns of such survivor, in trust nevertheless to and for the uses and purposes hereinafter mentioned, that is to say.” In trust, inter alia, to let and demise real estate ; to collect rents and income; to sell and convey real estate; to permit Algemine D. Smith to occupy certain buildings during her natural life, the executors to pay the insurance and taxes thereon ; to invest the proceeds of real and personal estate, in safe and reliable securities; to pay an annuity of $3,000 to Algemine D. Smith ; one of $800 to Caroline Derby-shire ; another of $600 to Eliza Ann Henzsey; and to Alexander J. Derbyshire, Jr., the sum of $1,000 “ when he shall arrive at and if he shall live to the full age of twenty-one years ;” and in trust further, “and my said executors are hereby directed after the decease of the said Algemine D. Smith, Caroline Derbyshire, and Eliza Ann Henzsey, and of the said Alexander J. Derby-shire, Jr., before his arrival at the age of twenty-one years, to convey, assign, transfer, set over and pay unto the Contributors to the Pennsylvania Hospital, their successors and assigns, for the charitable uses of said institution, all the rest, residue and *533remainder of my estate real and personal, and of the income, rents, issues, profits, and accumulations thereof which remain in the hands of my said executors unsold or undisposed of as aforesaid after the decease of the said Algemine D. Smith, Caroliuo Derbyshire, Eliza Ann Ilenzsey, and Alexander J. Derbyshire, J r., as aforesaid, and after paying and discharging all my debts and funeral expenses, and all the annuities, legacies, bequests and sums of money hereinbefore and hereinafter devised and bequeathed, or directed to be paid, and after paying for and discharging all the charges, taxes, repairs, and insurance upon all my estate and property real and personal, and all the charges and expenses incident to the sale, management, and settlement of my estate and property as aforesaid, and as hereinafter mentioned.” In a subsequent clause the testator declares, “ that the said several legacies, annuities, bequests and sums of money hereinbefore directed to be paid, shall be paid'out of the rents, income, issues, and profits of my estate, so far as the same will suffice, before any part of the capital or principal thereof shall be used for that purpose.”
All the annuitants are still living, and Alexander J. Derby-shire, Jr., is under twenty-one years of age.
The residuary devise, being in trust for a charitable use and purpose, comes within the proviso to the 9th section of the Act of 18th April 1853, and therefore is not within the prohibitory clause of the section forbidding accumulations after the death of the testator, for a term longer than therein specified.
As the interest on the whole fund is found to be in excess of the sum required to pay all the annuities, the court ordered that a portion of the principal of the estate be now paid over to the hospital. This is assigned for error.
The portions of the will to which we have referred, show the whole estate, present and prospective, to be given to the executors upon trusts clearly defined. They are to hold and manage the whole estate existing at the death of the testator, and also the subsequent accumulations. They are to collect the rents and profits; sell lauds ; invest proceeds of lands and all unexpended funds coming to their hands: pay the taxes and insurance on the buildings devised to Algemine D. Smith, for her life, keep the same in repair, and in case of destruction by fire, rebuild them. The specific direction to invest the accumulations clearly assumes a probable increase of the estate, during the life of annuitants: yet there is no intimation either expressed or implied that prior to their death, any portion thereof shall be given to tlfe hospital.
The transfer or payment to the hospital is not to be made in installments or at different times: but all at one time. It is not to be made until ‘£ after ” the decease of the annu*534itants, and not until “after” payment of all charges, taxes, repairs and insurance: and not until “after” payment of all charges and expenses incident to the sale, management and “ settlement” of the whole estate. “After” every other purpose of the trust has been fulfilled and satisfied — then, and not till then, the testator directs a transfer be made to the hospital. • The trust is active during the life of the annuitants.
It is clearly manifest from the whole context of the will, that the testator intentionally used the word “ after ” to indicate the time when the hospital should enjoy his bounty. It was not to take subject to previous devises and annuities. The language did not relate to the death of the testator, and import a right to any enjoyment before the time designated, as in Lamb v. Lamb, 11 Pick. 371. That case, as well as Key v. Key, 4 De Gex, Mac. & Gov. 73; Franks v. Price, 3 Beavan 182; Massey v. Hudson, 2 Meriv. 130, and kindred cases do not apply to the language of the will now under consideration. The intent is so clearly expressed, that the authority of no adjudged case is necessary to give effect to its language. If any be desired, it may be found in Harbin v. Masterman, L. R. 12 Equity 559.
Why then shall the clear and explicit directions of the testator be disobeyed ? His right to postpone the time when the hospital shall enjoy the fruit of his bounty cannot be denied. It is not in conflict with any principle of public policy, of religion or moralitjq and does not impinge on any statute. ' Pull effect must, therefore, be given to the clear intent of the will: Bainbridge’s Appeal, 1 Outerbridge 482.
Reasons satisfactory to the testator induced him to withhold all aid from the hospital until the time when the whole trust of the executors was to be determined. In giving construction to this will, we need not seek for the motive of the testator. It was not necessary for him to state it, and he has not. His beneficiaries have no right to inquire his reasons for giving at once to some, and after a long interval, to others. He may have thought it for the best interests of the hospital to withhold his aid, until he could give it the whole residuary fund of his large estate. He may have thought its future necessities would be greater than the present. In the absence of reasons stated by him, we must not conjecture some, and thereby prevent the reasonable and natural meaning of the language used. As was said in Bainbridge’s Appeal, supra, the testator may have thought, as the good man of the house said to the laborer who complained of the inequality of payment, “ is it not lawful for me to do what I will with mine own ?”
It is of no consequence that we may think the testator might well have given a portion of his estate to the hospital on his death, or at some earlier period of time, than expressed in *535liis will. He thought otherwise, and the opinion of others as to what he ought to have done, cannot be substituted for what he did do. llis will must control. The language thereof is too clear to attempt to construe that which needs no construction. We think the learned judge erred in decreeing that a portion of the fund be now paid over to the Contributors of the Pennsylvania Hospital. They must abide their time.
Decree reversed at the costs of the appellees ; and distribution is ordered to be made conformably with this opinion.